SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

927
CAF 12-00627
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF CHRISTAL L. BUTTON,
PETITIONER-APPELLANT,

                    V                             MEMORANDUM AND ORDER

RICHARD J. ALLEN, RESPONDENT-RESPONDENT.
-----------------------------------------
IN THE MATTER OF RICHARD J. ALLEN,
PETITIONER-RESPONDENT,

                    V

CHRISTAL L. BUTTON, RESPONDENT-APPELLANT.


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
PETITIONER-APPELLANT AND RESPONDENT-APPELLANT.

BETZJITOMIR & BAXTER, LLP, BATH (SUSAN BETZJITOMIR OF COUNSEL), FOR
RESPONDENT-RESPONDENT AND PETITIONER-RESPONDENT.

SAMANTHA PETERS SMITH, ATTORNEY FOR THE CHILDREN, CANISTEO.

VIVIAN CLARA STRACHE, ATTORNEY FOR THE CHILD, BATH.


     Appeal from an order of the Family Court, Steuben County (Timothy
K. Mattison, J.H.O.), entered March 27, 2012 in a proceeding pursuant
to Family Court Act article 6. The order awarded the parties joint
custody, awarded primary physical custody of two children to Richard
J. Allen and awarded primary physical custody of one child to Christal
L. Button.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner-respondent mother appeals from an order
that, inter alia, awarded the parties joint legal custody of the
children, awarded primary physical custody of the parties’ sons to
respondent-petitioner father and awarded primary physical custody of
the parties’ daughter to the mother. On appeal, the mother contends
that Family Court abused its discretion in awarding primary physical
custody of the parties’ sons to the father because splitting physical
placement of the children is not in their best interests. We reject
that contention. The court’s custody determination following a
hearing is entitled to great deference (see Eschbach v Eschbach, 56
                                 -2-                           927
                                                         CAF 12-00627

NY2d 167, 173-174). We will not disturb the custody determination
here inasmuch as the court made extensive factual findings that are
supported by the record and “that warrant the conclusion that the
needs of each of the children will best be met by the court’s
disposition” (Matter of Roulo v Roulo, 201 AD2d 937, 937-938).




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court